This opinion is subject to administrative correction before final disposition.




                                 Before
                     TANG, LAWRENCE, and GERRITY
                        Appellate Military Judges

                         _________________________

                           UNITED STATES
                               Appellee

                                      v.

                         Gerald A. HOPPER
                 Staff Sergeant (E-6), U.S. Marine Corps
                                Appellant

                              No. 201900335

                            Decided: 30 April 2020

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judges:
                      Keaton H. Harrell (arraignment)
                          K. Scott Woodard (trial)

   Sentence adjudged 16 August 2019 by a general court-martial con-
   vened at Marine Corps Base Camp Lejeune, North Carolina, consist-
   ing of a military judge sitting alone. Sentence in the Entry of Judg-
   ment: reduction to E-1, confinement for 18 months, and a bad-conduct
   discharge. 1

                             For Appellant:
            Lieutenant Commander W. Scott Stoebner, JAGC, USN




   1 The Convening Authority suspended confinement in excess of 9 months for 12
months from the date of the Convening Authority’s Action pursuant to a pretrial
agreement.
              United States v. Hopper, NMCCA No. 201900335
                            Opinion of the Court

                               For Appellee:
                            Brian K. Keller, Esq.

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are
correct in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59, 66, Uniform Code of Military Justice,
10 U.S.C. §§ 859, 866.
    However, we note that the Entry of Judgment is incomplete, as Block 34
(Sentence adjudged, accounting for any modifications by reason of any post-
trial action by the convening authority) only lists the adjudged sentence and
does not address the suspension of all confinement over 9 months for a period
of 12 months from the date of the Convening Authority’s Action. However,
this suspension was reflected in Block 28 of the Post-Trial Action (Convening
Authority’s Action) and Block 35 of the Entry of Judgment (Deferment of
Waiver and Forfeitures). Although we find no prejudice from this error,
Appellant is entitled to have court-martial records that correctly reflect the
content of his proceeding. United States v. Crumpley, 49 M.J. 538, 539 (N-M.
Ct. Crim. App. 1998). In accordance with this Court’s authority under Rule
for Courts-Martial 1111(c)(2), we modify the Entry of Judgment and direct
that it be included in the record.
   The findings and sentence are AFFIRMED.


                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                      2
                 United States v. Hopper, NMCCA No. 201900335
                           Modified Entry of Judgment




UNITED STATES                                      NMCCA NO. 201900335

       v.                                                ENTRY
                                                          OF
Gerald A. HOPPER                                       JUDGMENT
Staff Sergeant (E-6)
U.S. Marine Corps                                  As Modified on Appeal
                     Accused
                                                        30 April 2020



   On 31 May 2019 and 16 August 2019, the Accused was tried at Marine Corps
Base Camp Lejeune, North Carolina, by a general court-martial, consisting of a
military judge sitting alone. Military Judges Keaton H. Harrell and K. Scott
Woodard, presided.

                                   FINDINGS

   The following are the Accused’s pleas and the Court’s findings to all offenses the
convening authority referred to trial:

Charge:       Violation of Article 80, Uniform Code of Military Justice,
              10 U.S.C. § 880.
               Plea: Guilty.
               Finding: Guilty.

   Specification:      Attempted Sexual Abuse of a Child by Indecent
                       Communication between on or about 26 June 2018 and
                       on or about 3 July 2018.
                       Plea: Guilty, except for certain words.
                       Finding: Guilty of the Specification as excepted; the excepted
                       words were withdrawn and dismissed without prejudice, to
                       ripen into prejudice upon completion of appellate review.




                                          1
                 United States v. Hopper, NMCCA No. 201900335
                           Modified Entry of Judgment

                                 SENTENCE

   On 16 August 2019, a military judge sentenced the Accused to the following:
      Reduction to pay grade E-1.
      Confinement for 18 months.
      A bad-conduct discharge.
    The convening authority suspended confinement in excess of 9 months for a peri-
od of 12 months from 26 November 2019.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                        2